Citation Nr: 0006435	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  90-53 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for the cause of the 
veteran's death on the basis of the contraction of the human 
immunodeficiency virus (HIV) as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  He died on January [redacted], 1988, 
and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1988 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The Board remanded this 
case to the RO for further development in March 1990 and 
April 1996; the requested development has been accomplished 
in accord with the Board's instructions, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1988 at the age 
of 64, and his death certificate lists acute bilateral 
bronchopneumonia as the immediate cause of death, with 
chronic congestive heart failure and rheumatic heart disease 
listed as underlying causes of death. 

2.  There is no competent medical evidence showing that the 
veteran's HIV was contracted as a result of VA treatment or 
that his HIV was a causal factor in his death.





CONCLUSION OF LAW

The claim of entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for the cause of the veteran's death on the basis of 
the contraction of HIV as a result of VA treatment is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Entitlement to service connection for 
the cause of a veteran's death is warranted where a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 
(1999).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (1999).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b) (1999).  A contributory cause of death is 
one that contributed substantially or materially, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (1999).

Moreover, when a veteran suffers additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or an examination furnished by the VA, benefits 
are payable in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).  
For claims filed prior to October 1, 1997, as here, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

In the case at hand, the Board observes that, in a September 
1998 statement, the appellant asserted that her husband's 
death was hastened by the contracting of HIV, and she stated 
that a VA doctor had told her that the veteran contracted HIV 
as a result of blood transfusions in 1984.  

The veteran's death certificate indicates that he died at the 
West Los Angeles VA Medical Center (VAMC) on January [redacted], 
1988 at the age of 64.  This death certificate lists acute 
bilateral bronchopneumonia as the immediate cause of death, 
with chronic congestive heart failure and rheumatic heart 
disease listed as underlying causes of death.  An autopsy was 
performed, and the results of that autopsy are described 
below. 

The Board has reviewed the claims file and observes that the 
earliest evidence of HIV is the report of a VA 
hospitalization in November and December of 1987.  This 
report indicates that a positive HIV titer had been noted 
during an extensive workup prior to the veteran's admission 
to "Valley Hospital."  Also, this hospital report indicates 
that the veteran had blood transfusions in April of 1984.  
The report of the veteran's January 1988 VA hospitalization, 
during which he died, lists HIV as an underlying and 
significant medical problem.  The report of the veteran's 
autopsy, conducted in January 1988, indicates a clinical 
history of HIV-positive blood and reflects that the veteran's 
positive HIV test was "probably secondary to transfusions."  
However, the examining pathologist found no other evidence of 
an acquired immune deficiency syndrome during the autopsy and 
did not list HIV among the causes of death, which included 
severe biventricular congestive heart failure, with 
generalized anasarca; and cardiac arrhythmia, complicated 
terminally by respiratory and urinary tract infections.

In reviewing the facts of this case, the Board observes that 
the veteran had a history of blood transfusions and that the 
pathologist who conducted the January 1988 autopsy suggested 
that the veteran's HIV was related to a transfusion.  
However, neither this pathologist nor any of the veteran's 
other doctors have linked his HIV to a blood transfusion 
specifically performed at a VA facility.  In this regard, the 
Board observes that, prior to his death, the veteran was 
treated at "Valley Hospital," which is apparently a private 
facility (efforts by the RO to obtain records from that 
facility proved unsuccessful).  Moreover, there is no 
evidence suggesting that the veteran's HIV status was a 
causal factor in his death; in fact, the examining 
pathologist stated that there was no evidence, other than the 
HIV test, of an acquired immune deficiency syndrome at the 
time of death and did not list HIV among the causes of death.

In short, the record contains no competent medical evidence 
establishing any relationship between the cause of the 
veteran's death and the treatment he received from the VA in 
regard to his HIV, as there is nothing in any of the 
veteran's medical records to indicate that his HIV was 
contracted as a result of VA treatment or that his HIV was a 
causal factor in his death.  Indeed, the statements of the 
appellant constitute the only evidence of record suggesting a 
nexus between the veteran's death and VA treatment.  The 
Board does not doubt the sincerity of the beliefs articulated 
by the appellant regarding the quality of the treatment that 
the veteran received from the VA.  However, the Board 
emphasizes that there simply is no medical evidence to 
support the contention that the veteran's death resulted, 
even in part, from VA treatment.  As the appellant is a 
layperson not shown to possess the medical training and 
expertise necessary to render an opinion as to medical 
causation, her contentions, alone, are insufficient to render 
this claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Moreover, a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).
 
Therefore, the Board must conclude that the appellant has not 
met her initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to VA dependency and indemnity 
compensation benefits for the cause of the veteran's death 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) is well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the appellant in developing the 
record to support her claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim").

The Board observes that, while this claim was initially 
denied on its merits, the RO continued the denial in a 
September 1999 Supplemental Statement of the Case on the 
basis that the claim was not well grounded and set forth the 
elements a well-grounded claim for the benefit sought.  
Furthermore, as the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claim well grounded, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify her of the evidence required to complete her 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  In this regard, the Board notes that the 
RO's efforts to procure further treatment records of the 
veteran following the April 1996 remand proved unsuccessful.


ORDER

A well-grounded claim not having been submitted, entitlement 
to dependency and indemnity compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for the cause of the 
veteran's death on the basis of the contraction of HIV as a 
result of VA treatment is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

